DAWKINS, District Judge.
Plaintiff sued for the recognition of judgments for alimony rendered in the State Court of Arkansas in order that they might be made -executory in this State. The amount demanded, $3,250, is well within the jurisdiction of this court which is based upon diversity of citizenship.
Under the law of both Louisiana and Arkansas, inability to pay, as claimed by the defendant here, is no defense to the demand for amounts already accrued when the suit is filed. Snow v. Snow, 188 La. 660, 177 So. 793; Cotton v. Wright, 193 La. 520, 190 So. 665. Defendant’s counsel has stated that no brief will be filed in his behalf.
Plaintiff should therefore have judgment for the amount claimed.